Case: 12-41383       Document: 00512285122         Page: 1     Date Filed: 06/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 24, 2013

                                     No. 12-41383                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CHRISTIAN CUTLER,

                                                  Plaintiff - Appellee
v.

STEPHEN F. AUSTIN STATE UNIVERSITY; BAKER PATTILLO, President
of Stephen F. Austin University; RICHARD BERRY, Vice President of
Stephen F. Austin; A.C. HIMES, Dean of Fine Arts at Stephen F. Austin
University; SCOTT ROBINSON,

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                          U.S. Dist. Ct. No. 2:11-CV-447


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Stephen F. Austin State University (“SFA”) brings an interlocutory appeal
of the district court’s order requiring SFA to appear for a deposition pursuant to
Federal Rule of Civil Procedure 30(b)(6). The face of the briefing discloses that
the depositions have taken place. Accordingly, the challenge to those depositions


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41383     Document: 00512285122     Page: 2   Date Filed: 06/24/2013



                                  No. 12-41383

is moot. SFA argues that its appeal is not moot because the depositions may be
used at trial, now scheduled for July of 2013, and it may be ordered to testify at
trial. This court does not have jurisdiction to issue advisory opinions regarding
decisions of the district court that have not been made at a trial that has not
been held. Amar v. Whitley, 100 F.3d 22, 24 (5th Cir. 1996)(federal courts lack
jurisdiction to issue advisory opinions and possibility of future issue does not
warrant exception to mootness dismissal). We conclude that we lack jurisdiction
over this appeal and DISMISS the appeal for want of jurisdiction.




                                        2